Eager, J. (dissenting).
I dissent insofar as this court would affirm that part of the order and judgment denying the motion of defendant Zara Marchant for summary judgment, and I would grant her motion and dismiss the cross complaint. In my opinion, there are no triable issues. It is clear from the writings constituting the agreement that this was a contingent fee arrangement. The agreement was not, as alleged by cross complainants, one for an unconditional payment of a sum certain, to wit, $44,275 for legal services rendered by them. On the contrary, the agreement was one for the payment of a contingent fee on a percentage basis out of the rent increases resulting from the services of the cross complainants. Plainly, as evidenced by the writings constituting the agreement, the fee was to be paid by the defendant owner or her successors in title out of the rents received until January 31, 1965 from the tenant Acweltone Corporation or from a successor tenant. It appears that, without breach or fault on the part of the defendant, the lease with Acweltone Corporation was terminated on August 5, 1957 and that the defendant duly paid to cross complainants the agreed upon percentage of rents received from said tenant. It further appears that the defendant, as owner, not being able to rerent the premises, sold and conveyed the same about two years after the termination of the Acweltone lease.
Under the circumstances, the defendant has not in any way been guilty of a breach of the conditions of the agreement with the cross complainants; and there is no claim here that she did in any way proceed fraudulently or in bad faith in order to frustrate the contract rights of the cross complainants. Therefore, they have no cause of action against the defendant.
Botein, P. J., Rabin, Valente and McNally, JJ., concur in Memorandum by the court; Eager, J., dissents and votes to reverse, grant defendant-appellant Zara Marehant’s motion for summary judgment, and dismiss the cross complaint in opinion.
Order and judgment modified on the law and on the facts, etc.